Case: 21-40921     Document: 00516344151          Page: 1    Date Filed: 06/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     June 3, 2022
                                  No. 21-40921
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   Undra Cornelious,

                                                            Plaintiff—Appellant,

                                       versus

   Kirt Steifer, Warden, Michael Unit,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CV-621


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Undra Cornelious, Texas prisoner # 2140750, has filed a motion for
   leave to proceed in forma pauperis (IFP) on appeal of a case where the district
   court dismissed his 42 U.S.C. § 1983 complaint with prejudice for failure to
   state a claim. However, the appeal is both improper and untimely. First, he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40921     Document: 00516344151          Page: 2   Date Filed: 06/03/2022




                                   No. 21-40921


   appeals only the magistrate judge’s recommendation, not the district judge’s
   final judgment; we lack jurisdiction over that appeal. Further, his appeal is
   untimely, and he fails to assert any basis for extending the time for appeal.
   Accordingly, IFP MOTION DENIED; APPEAL DISMISSED.




                                         2